DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster et al. (US Patent Application Publication No. 2017/0354079 A1).
Foster et al. ‘079 discloses a system for controlling an operation of a tillage implement (14) being towed across a field by a work vehicle (12), the system comprising:

	a tillage tool (“tillage tool,” para. 0013) configured to engage soil and crop material present within a field as the tillage implement is being towed across the field by the work vehicle; and
a controller (128 and 136, collectively) configured to:
receive an input (26) associated with crop material present within the field (para. 0046);
determine a location of a crop row relative to the tillage tool based on the received input (“the controller 136 then controls the agricultural vehicle 12 to reduce the distance, thereby causing the agricultural vehicle and/or the agricultural implement to align with the vehicle path and/or the implement path to reduce overlapped and/or skipped regions,” per para. 0046); and
control a direction of travel of the tillage implement based on the determined location of the crop row relative to the tillage tool (para. 0046);
regarding claim 2,
wherein, when determining the location of crop row relative to the tillage tool, the controller is configured to determine a lateral distance between the crop row and the tillage tool, the controller further configured to initiate an adjustment to the direction of travel of the tillage implement when the determined lateral distance exceeds a predetermined maximum lateral distance value (“the agricultural implement location may be inferred based on the geometry of the agricultural implement 14, the geometry of the agricultural vehicle 12, the location of the agricultural vehicle 12, the hitch angle, or a combination thereof,” para 0032; and 
regarding claim 3,
wherein, when determining the location of crop row relative to the tillage tool, the controller is configured to determine an angle of the crop row relative to the direction of travel of the tillage implement, the controller further configured to initiate an adjustment to the direction of travel of the tillage implement when the determined angle falls outside of a predetermined angle range (“the agricultural implement location may be inferred based on the geometry of the agricultural implement 14, the geometry of the agricultural vehicle 12, the location of the agricultural vehicle 12, the hitch angle, or a combination thereof,” para 0032);
regarding claim 4,
a sensor (120) provided in operative association with one of the work vehicle or the tillage implement, the sensor configured to capture data indicative of the crop material present within the field (e.g., end of crop row), the sensor being communicatively coupled to the controller, wherein the input comprises data received from the sensor (para. 0042);
regarding claim 5,
	wherein, when determining the location of crop row relative to the tillage tool, the controller is configured to identify aligned and spaced apart Page 2 of 6crop material elements present 
regarding claim 6,
	wherein the sensor comprises a light detection and ranging (LIDAR) sensor (“infrared,” para. 0033);
regarding claim 8,
wherein the input comprises a field map generated during a previous agricultural operation (para. 0030); and
regarding claim 9,
wherein the controller is further configured to generate a field map based on the determined location of the crop row (“store data”, “planned paths,” para. 0037).

Regarding claim 10, the limitations (i.e., root balls and stubble) recited therein have not been given patentable weight because the crop material is not positively recited as part of the claimed system.

	Regarding claims 12-18, the method steps recited therein are inherent to use of the system disclosed by Foster et al. ‘079.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US Patent Application Publication No. 2017/0354079 A1) in view of Posselius et al. (US Patent Application Publication No. 2018/0220577 A1).
Regarding claim 7, Foster et al. ‘079 fails to teach the sensor positioned at an aft end of the tillage implement.  Posselius et al. ‘577 discloses a system comprising a tillage implement (12) and a controller (102), wherein the controller is configured to receive input associated with crop material present within the field, and wherein the system comprises a sensor (104B) .

Claims 11, 19, and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US Patent Application Publication No. 2017/0354079 A1).
Regarding claims 11 and 20, Foster et al. ‘079 fails to teach expressly a shank.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Foster such that the tillage tool would have comprised a shank, since the examiner takes Official Notice of the use of shanks as tillage tools.  The motivation for making the modification would have been to include known means for loosening soil.
	Regarding claim 19, Foster et al. ‘079 fails to teach a root ball or stubble.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified method of Foster such that input would have been associated with a root ball or stubble, since the examiner takes Official Notice of both as known types of crop material.  The motivation for making the modification would have been to facilitate travel of the implement adjacent rows of root balls or stubble.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bohman (US Patent No. 4,918,441 A) discloses a system for controlling operation of a harvester; see entire document.
Coker (US Patent No. 5,410,479 A) discloses a system for controlling operation of an agricultural vehicle, the system comprising a sensor for detecting crop rows or furrows; see entire document.
Scarlett et al. (US Patent No. 6,144,910 A), see entire document.
Prickel et al. (US Patent Application Publication No. 2012/0185138 A1), see entire document.
Stratton et al. (US Patent Application Publication No. 2017/0112044 A1), see entire document.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
28 February 2022